Learned, P. J.
As the acts of the conductors, in the scope of their duty, are the acts of the defendants, the case stands thus : The defendants contracted, with the plaintiff to take him from Sing Sing to Rhinebeck. They gave him a ticket which he was to show in the cars when recpiested, and to surrender to them on demand. After he had traveled for some distance they required him to sur*497render Ms ticket, and he did so. They then requested him to show it, and, as he could not do this, they put him off the cars.
If the train on which the plaintiff started had gone through to Rhinebeck, there would probably be no question made of the defendants’ liability. No one would claim that a conductor can take up a passenger’s ticket and then put him off the cars for his inability to show the ticket, without rendering the company liable.
What difference can it make that the plaintiff was obliged by the defendants to get upon another train, in order to complete his journey ? The defendants urge that, as he had no ticket when he got on the train at Poughkeepsie, he was to blame for thus attempting to continue on his way to Rhinebeck. But he had no notice that he needed a ticket any longer. The company had taken up that which he had. He might naturally have supposed that no further call would be made on him.
If he had stayed at Poughkeepsie without attempting to go farther north, that would have been Ms fault, or negligence, and he would have had no complaint against the company. If he had bought another ticket at Poughkeepsie and had then sued the company for the extra sum paid, what cause of action would he have had F They would have justly said, we never refused to carry you to Rhinebeck. Taking up your ticket was no refusal. We always take up tickets at some point before the end of the journey.
To require a passenger to show a ticket may be reasonable, but a company cannot require a passenger to comply with a regulation, compliance with which they have themselves prevented.
Nor can it be said that the act of the conductor in taking up the = ticket was wrongful toward the passenger. The company might take up its tickets whenever it chose. Northern R. R. Co. v. Page, 22 Barb. 130; Vedder v. Fellows, 20 N. Y. 126. But they could not, by so doing, acquire the right to refuse to transport the passenger.
No question arises here whether it would have been proper for the plaintiff to attempt to force his way into the car at Poughkeepsie without a ticket, if his entrance had been objected to on that ground. He went into this car without objection, and in accordance with the custom of those travelers on the Poughkeepsie train, who were going farther north. “It follows,” as was said by the Court of Appeals, “ that if the plaintiff was entitled to a passage on the car in question without the payment of any additional fare, *498his ejection therefrom, was unlawful.” , Hamilton v. Third Av. R. R. Co., 53 N. Y. 25.
That case seems to he closely analogous to the present. In the case of Weaver v. Rome, W. & O. R. R. Co., 3 N. Y. Sup. 270, the plaintiff was negligent. Paying for three tickets, he neglected to obtain more (than two, and he was therefore at fault, like a passenger who loses his ticket. There was no injustice, therefore, in making him bear, so far as his right to travel went, the consequences of his carelessness. But, in the present case, the plaintiff was not to blame. He yielded to the demand of the defendants, a demand which they had the right to make, it would seem, when he first entered the car. at Sing Sing. Northern R. R. Co. v. Page, supra.
The decision of this case in the Court of Appeals, 56 N. Y. 295, held that exemplary damages were not proper. And the charge of the judge at the circuit on this trial limited the jury to damages in compensation.
The judgment should be affirmed.

Judgment affirmed.